Citation Nr: 1100077	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability claimed as 
uncontrolled pronation and joint hypermobility.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
July 1998 to December 1998, and January 2002 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for uncontrolled 
pronation and hypermobility of joints.  

The issue of entitlement to an increased rating for 
bilateral plantar fasciitis may have been raised by the 
record in a July 2009 statement attached to the Veteran's 
substantive appeal.  As it has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over it.  The Board requests the AOJ 
make a determination as to whether the July 2009 statement 
constitutes a claim for an increased rating for bilateral 
plantar fasciitis, including seeking clarification from 
the Veteran, if needed.    


FINDINGS OF FACT

1.  The only joints with current diagnoses of uncontrolled 
pronation and joint hypermobility are located in the feet.  

2.  No other joint has been diagnosed with uncontrolled pronation 
and joint hypermobility or other equivalent or similar 
disability. 

3.  The criteria for rating the Veteran's service-connected 
bilateral plantar fasciitis encompass all of the Veteran's 
bilateral foot symptoms.  


CONCLUSION OF LAW

The criteria for service connection for a disability manifested 
by uncontrolled pronation and hypermobility of joints other than 
the feet have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated March 2007 the 
Veteran was informed of the information and evidence necessary to 
substantiate the claim for service connection.  The Veteran was 
also advised of the types of evidence VA would assist in 
obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in March 2007 prior to 
the initial unfavorable decision in September 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
this case, the March 2007 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.   

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

In this decision, the Board has found as a fact that there is no 
current disability manifested by uncontrolled pronation and joint 
hypermobility as relates to joints other than the feet.  Because 
there is no current disability which competent medical opinion 
could relate to active service, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the current claim for service connection for 
uncontrolled pronation and joint hypermobility.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide 
assistance to a claimant . . . if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance 
where there is "no reasonable possibility that further 
assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); however, the holding in Charles was 
clearly predicated on the existence of evidence of both in-
service injury or event and a current diagnosis.  Without any 
indication of a current disability, referral of this case for an 
examination or to obtain a medical opinion would be a useless 
act.  The duty to assist by providing a VA examination or opinion 
is not invoked in this case because there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  For 
all the foregoing reasons, the Board concludes that VA's duties 
to the Veteran have been fulfilled with respect to the issue on 
appeal.

Service Connection Analysis

The issue before the Board involves a claim of service connection 
for uncontrolled pronation and joint hypermobility.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The RO attempted to verify which joint or joints the Veteran was 
referring to in her claim for service connection.  In response, 
the Veteran noted that she was claiming all joints.  Upon review 
of the evidence of record, the Veteran has been diagnosed with 
uncontrolled pronation and joint hypermobility regarding only the 
feet.  At no point has any other disability of the ankle joint or 
other joints been diagnosed with uncontrolled pronation and joint 
hypermobility or a similar disability.  The Court has indicated 
that, in the absence of proof of a present disability, there can 
be no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992).  For this reason, the Board finds that 
there is no evidence of disability of any joint but the feet.  

In regards to the uncontrolled pronation and joint hypermobility 
of the bilateral feet, the Board finds that service connection is 
not warranted.  The Veteran is currently service connected for 
plantar fasciitis.  She is rated under the provisions of 
Diagnostic Code 5284, which provides a general rating for all 
residuals of a foot injury, and provides general ratings based on 
the degree of severity of the symptoms.  38 C.F.R. § 4.72, 
Diagnostic Code 5284.  The Veteran's symptomatology of plantar 
fasciitis includes pain, limited use of the feet, and the use of 
orthotics.  For the Veteran's uncontrolled pronation and joint 
hypermobility, she also presents with the overlapping 
symptomatology of pain and limited use of the feet with the use 
of orthotics.  All foot symptomatology is related in this case 
and is appropriately considered under Diagnostic Code 5284 for 
foot injuries, that is, the Veteran is already service connected 
for all symptoms of the disability for which she is claiming 
service connection.  The grant of service connection for a 
separate disability of the foot, namely uncontrolled pronation 
and joint hypermobility, which manifests the same symptoms as the 
Veteran's service-connected plantar fasciitis would require 
rating on overlapping symptomatology in violation of the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses are to be avoided).  

As the Veteran does not currently have a disability manifested by 
uncontrolled pronation and joint hypermobility separate from the 
currently service-connected disability of the feet, the Board 
finds that a preponderance of the evidence is against the claim 
for service connection.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a disability claimed as uncontrolled 
pronation and hypermobility of joints is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


